UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
DELTA AIR LINES, INC.,                                        :
                                                              :
                        Plaintiff,                            :   21-MC-374 (RA) (OTW)
                                                              :
                      -against-                               :   ORDER
                                                              :
THE LIGHTSTONE GROUP, LLC,
                                                              :
                        Defendant.                            :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Plaintiff has moved to seal the reply (ECF 29-30). (ECF 26-28). Plaintiff argues, in part,

that because (1) certain documents were marked confidential in the Georgia Action they are

entitled to be filed under seal here and (2) that the documents contain commercially sensitive

information.

         “The preservation of . . . bargained-for confidentiality does not overcome the

presumption of access to judicial documents.” Under Seal v. Under Seal, 273 F. Supp. 3d 460,

471 (S.D.N.Y. 2017); see also Church Ins. Co. v. Ace Prop. & Cas. Ins. Co., No. 10-CV-698 (RJS),

2010 WL 3958791, at *3 (S.D.N.Y. Sept. 23, 2010) (“The mere existence of a confidentiality

agreement[ ] . . . does not demonstrate that sealing is necessary.” (internal quotation marks

omitted)).

         Further, the documents appear to contain publicly available information about a

proposed airline. See Wikipedia, the Free Encyclopedia, Breeze Airways, at

https://en.wikipedia.org/wiki/Breeze_Airways (last visited May 28, 2021).
       By June 9, 2021, Plaintiff and/or Marriott International, Inc. (“Marriott”) is directed to

provide supplemental briefing on why the Court should keep the sealed documents in this case

under seal. Defendant may respond by June 16, 2021.

       Plaintiff is directed to serve via email a copy of this Order on Marriott and file proof of

service on the docket.


       SO ORDERED.



                                                            s/ Ona T. Wang
Dated: May 28, 2021                                       Ona T. Wang
       New York, New York                                 United States Magistrate Judge




                                                 2
